Case 3:19-cv-01713-BAS-AHG Document 42 Filed 09/08/21 PageID.1058 Page 1 of 25

                            UNITED STATES COURT OF APPEALS
                                                                             FILED
Sep 08 2021                        FOR THE NINTH CIRCUIT
                                                                             SEP 08 2021
  s/ AKR                                                                    MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS




     HERRING NETWORKS, INC.,                          No. 20-55579

                       Plaintiff - Appellant,
                                                      D.C. No. 3:19-cv-01713-BAS-AHG
           v.                                         U.S. District Court for Southern
                                                      California, San Diego
     RACHEL MADDOW; et al.,
                                                      MANDATE
                       Defendants - Appellees.


                The judgment of this Court, entered August 17, 2021, takes effect this date.

                This constitutes the formal mandate of this Court issued pursuant to Rule

  41(a) of the Federal Rules of Appellate Procedure.

                                                       FOR THE COURT:

                                                       MOLLY C. DWYER
                                                       CLERK OF COURT

                                                       By: Jessica Flores
                                                       Deputy Clerk
                                                       Ninth Circuit Rule 27-7
Case 3:19-cv-01713-BAS-AHG Document 42 Filed 09/08/21 PageID.1059 Page 2 of 25




                                    FOR PUBLICATION

                   UNITED STATES COURT OF APPEALS
                        FOR THE NINTH CIRCUIT


                 HERRING NETWORKS, INC.,                         No. 20-55579
                               Plaintiff-Appellant,
                                                                   D.C. No.
                                     v.                         3:19-cv-01713-
                                                                  BAS-AHG
                 RACHEL MADDOW; COMCAST
                 CORPORATION; NBCUNIVERSAL
                 MEDIA, LLC; MSNBC CABLE, LLC,                     OPINION
                             Defendants-Appellees.

                        Appeal from the United States District Court
                           for the Southern District of California
                        Cynthia A. Bashant, District Judge, Presiding

                             Argued and Submitted July 27, 2021
                                    Pasadena, California

                                     Filed August 17, 2021

                 Before: MILAN D. SMITH, JR. and JOHN B. OWENS,
                    Circuit Judges, and EDUARDO C. ROBRENO, *
                                     District Judge.

                            Opinion by Judge Milan D. Smith, Jr.


                    *
                      The Honorable Eduardo C. Robreno, United States District Judge
                for the Eastern District of Pennsylvania, sitting by designation.
Case 3:19-cv-01713-BAS-AHG Document 42 Filed 09/08/21 PageID.1060 Page 3 of 25




                2              HERRING NETWORKS V. MADDOW

                                          SUMMARY **


                             Defamation / Anti-SLAAP Motion

                    The panel affirmed the district court’s judgment granting
                Appellees’ motion to strike Herring Network, Inc.’s
                defamation complaint pursuant to California’s anti-SLAPP
                statute, and dismissing Herring Networks, Inc.’s defamation
                suit with prejudice.

                    Herring launched One American News Network (OAN)
                in 2013. Rachel Maddow, host of a show on MSNBC, ran a
                segment stating that OAN employee Kristen Rouz worked
                for OAN, but was “also being paid by the Russian
                government to produce government-funded pro-Putin
                propaganda for a Russian government funded propaganda
                outfit called Sputnik.” Herring sued Maddow and related
                entities for defamation. Maddow filed a motion to strike the
                complaint pursuant to California’s anti-SLAPP statute,
                which the district court granted.

                    The panel first addressed Herring’s argument that the
                district court should have considered five pieces of proffered
                evidence outside of the pleadings in determining whether to
                grant Maddow’s motion to strike. Because the motion to
                strike mounted a legal challenge, not a factual challenge, to
                Herring’s complaint, the panel held that Herring’s reliance
                on evidence outside of its complaint in defending against the
                anti-SLAPP motion was improper and inconsistent with the
                Federal Rules of Civil Procedure.

                    **
                      This summary constitutes no part of the opinion of the court. It
                has been prepared by court staff for the convenience of the reader.
Case 3:19-cv-01713-BAS-AHG Document 42 Filed 09/08/21 PageID.1061 Page 4 of 25




                              HERRING NETWORKS V. MADDOW                       3


                    Turning to the merits, the panel held that Maddow’s
                statement was well within the bounds of what qualified as
                protected speech under the First Amendment.              The
                challenged statement was an obvious exaggeration,
                cushioned within an undisputed news story. The statement
                could not reasonably be understood to imply an assertion of
                objective fact, and therefore, did not amount to defamation.

                    Finally, the panel held that the district court did not abuse
                its discretion in dismissing the complaint without leave to
                amend because Herring never asked to amend, and if it had,
                amendment would have been futile.


                                         COUNSEL

                Amnon Z. Siegel (argued), Colin H. Rolfs, and Justin P.
                McCarthy, Miller Barondess LLP, Los Angeles, California,
                for Plaintiff-Appellant.

                Theodore J. Boutrous Jr. (argued), Scott A. Edelman,
                Theane Evangelis, Nathaniel L. Bach, and Marissa B.
                Moshell, Gibson Dunn & Crutcher LLP, Los Angeles,
                California, for Defendants-Appellees.
Case 3:19-cv-01713-BAS-AHG Document 42 Filed 09/08/21 PageID.1062 Page 5 of 25




                4            HERRING NETWORKS V. MADDOW

                                         OPINION

                M. SMITH, Circuit Judge:

                    Appellant Herring Networks, Inc. (Herring) appeals the
                judgment of the district court granting Appellees’ anti-
                SLAPP motion and dismissing Herring’s defamation suit
                with prejudice. We have jurisdiction pursuant to 28 U.S.C.
                § 1291, and we affirm. We conclude that the challenged
                statement was an obvious exaggeration, cushioned within an
                undisputed news story. The statement could not reasonably
                be understood to imply an assertion of objective fact, and
                therefore, does not amount to defamation.

                    FACTUAL AND PROCEDURAL BACKGROUND

                                             A.

                    Herring launched One American News Network (OAN)
                in 2013. As noted in the complaint, “OAN features news
                programming, political talk shows, and special
                documentary-style reports” and is a “leading conservative
                voice in American news.” OAN is wholly owned by the
                Herring family, and has its principal place of business in San
                Diego, California.

                    Kristian Rouz is an employee of OAN. According to
                Herring, “Rouz collects and analyzes articles from other
                sources and writes articles based on those sources for OAN.”
                While employed by OAN, Rouz also wrote articles as a
                freelancer for Sputnik News, a Russian state-financed news
                organization. According to Herring, “Rouz chose the topics
                and viewpoints of the articles he wrote for Sputnik News”
                and earned approximately forty dollars per article. Herring
                alleges that Rouz’s work for Sputnik News “had no relation
Case 3:19-cv-01713-BAS-AHG Document 42 Filed 09/08/21 PageID.1063 Page 6 of 25




                             HERRING NETWORKS V. MADDOW                      5

                to his work for OAN,” despite Rouz working for the
                organizations at the same time.

                    On July 22, 2019, The Daily Beast published an article
                entitled “Trump’s New Favorite Channel Employs Kremlin-
                Paid Journalist.” The article, written by Senior National
                Security Correspondent Kevin Poulsen, read: “If the stories
                broadcast by the Trump-endorsed One America News
                Network sometimes look like outtakes from a Kremlin
                trolling operation, there may be a reason. One of the on-air
                reporters at the 24-hour network is a Russian national on the
                payroll of the Kremlin’s official propaganda outlet,
                Sputnik.” The article asserted that Rouz was reporting for
                OAN while “simultaneously writing for Sputnik” and that
                “Kremlin propaganda sometimes sneaks into Rouz’s
                segments on unrelated matters, dropped in as offhand
                background information.”         The article provided two
                examples. In a “segment on the Syrian rescue workers,”
                Rouz referred to their “‘involvement in military activities,
                executions, and numerous war atrocities,’ but [did not]
                disclose that those ‘allegations’ were hoaxes that originated
                with Vladimir Putin and his proxies.” And in a different
                report, “Rouz cast Clinton’s criticism of Brexit as an
                extension of her ‘grievous insults and fake narratives against
                Russia’—an assertion that makes sense only in the context
                of Rouz’s multiple reports claiming Russia was framed for
                hacking Democrats.” The article also quoted a former
                Federal Bureau of Investigation (FBI) agent, who stated:
                “This completes the merger between Russian state-
                sponsored propaganda and American conservative
                media. . . . We used to think of it as ‘They just have the same
                views’ or ‘They use the same story leads.’ But now they have
                the same personnel.”
Case 3:19-cv-01713-BAS-AHG Document 42 Filed 09/08/21 PageID.1064 Page 7 of 25




                6            HERRING NETWORKS V. MADDOW

                    On the same day the article was published, Rachel
                Maddow, host of The Rachel Maddow Show on MSNBC, ran
                a segment entitled “Staffer on Trump-Favored Network Is
                on Propaganda Kremlin Payroll.” The entire segment ran
                three and a half minutes, and throughout most of the piece, a
                snapshot of The Daily Beast article remained on a screen
                behind Maddow. Maddow introduced the story with the
                following:

                       [P]erhaps the single most perfectly formed
                       story of the day, the single most like sparkly
                       story of the entire day is this scoop from
                       reporter Kevin Poulsen at “The Daily Beast”
                       who has sussed out that Trump’s favorite
                       more Trumpier than Fox TV network, the one
                       that the president has been promoting and
                       telling everyone they should watch and is
                       better than Fox, turns out that network has a
                       full time on air reporter who covers U.S.
                       politics who is simultaneously on the payroll
                       of the Kremlin. What?

                Maddow then repeated that “at the same time [Rouz] works
                for Trump’s favorite One America News team, he is also
                being paid by the Russian government to produce
                government-funded pro-Putin propaganda for a Russian
                government funded propaganda outfit called Sputnik.”
                Maddow explained that Sputnik played a role in the Russian
                government’s interference in the 2016 presidential election
                and had formally registered as a foreign power with the
                United States Department of Justice. She then provided
                further commentary on the article:

                       [A]mong the giblets the news gods dropped
                       off their plates for us to eat off the floor today
Case 3:19-cv-01713-BAS-AHG Document 42 Filed 09/08/21 PageID.1065 Page 8 of 25




                             HERRING NETWORKS V. MADDOW                    7

                       is the actual news that this super right wing
                       news outlet that the president has repeatedly
                       endorsed as a preferable alternative to Fox
                       News . . . . We literally learned today that
                       that outlet the president is promoting shares
                       staff with the Kremlin.

                       I mean, what? I mean, it’s an easy thing to
                       throw out, you know, like an epitaph in the
                       Trump era, right? Hey, that looks like
                       Russian propaganda. In this case, the most
                       obsequiously pro-Trump right wing news
                       outlet in America really literally is paid
                       Russian propaganda. They’re [sic] on air
                       U.S. politics reporter is paid by the Russian
                       government to produce propaganda for that
                       government.

                Maddow ended the segment noting that she expected OAN
                would not fire Rouz and President Trump would continue
                promoting the network.

                                             B.

                     On September 9, 2019, Herring sued Appellees Rachel
                Maddow, Comcast Corporation, NBCUniversal Media,
                LLC, and MSNBC Cable, LLC (collectively, Maddow or
                Appellees) for defamation. Herring did not sue The Daily
                Beast or Kevin Poulsen over the article. Instead, the crux of
                Herring’s case concerned the following comment that
                Maddow included in her July 22nd segment: OAN “really
                literally is paid Russian propaganda.” Herring alleged that
                “Maddow’s statement is utterly and completely false”
                because “OAN has never been paid or received a penny from
                Russia or the Russian government.”
Case 3:19-cv-01713-BAS-AHG Document 42 Filed 09/08/21 PageID.1066 Page 9 of 25




                8            HERRING NETWORKS V. MADDOW

                    Maddow then moved to strike the complaint pursuant to
                California’s anti-SLAPP law, California Code of Civil
                Procedure § 425.16. Maddow’s motion was styled as a
                Federal Rule of Civil Procedure 12(b)(6) motion, asserting a
                facial attack on Herring’s complaint. Maddow argued that
                the challenged speech “is fully protected by California law
                and the First Amendment because it is an opinion based on
                fully disclosed facts, is not susceptible of the meaning
                [Herring] ascribes to it, and—even if it could be considered
                factual—is substantially true.” According to Maddow,
                because her comment concerned a public issue and Herring
                could not establish a likelihood of prevailing on its
                defamation claim, the district court was entitled to strike the
                complaint pursuant to California’s anti-SLAPP statute.

                    In opposition to Maddow’s motion, Herring filed an ex
                parte application to supplement the record. Herring argued
                that “new evidence ha[d] come to light” that demonstrated
                Maddow’s contested speech was not constitutionally
                protected. The new evidence was a segment on Chris
                Matthews’s show Hardball, also on MSNBC, where
                Matthews claimed OAN was “Russian owned” and then,
                immediately after a commercial break, retracted the
                statement. In Matthews’s retraction, he noted that OAN is
                “owned by an American.” Relying on this new evidence,
                Herring argued that Maddow’s own colleague “understood
                her claim literally and reiterated it on his show.” Therefore,
                claimed Herring, Maddow could not show that no reasonable
                person could construe her speech as provably false.

                    The district court granted the motion to strike, agreeing
                with Maddow that her “statement is an opinion that cannot
                serve as the basis for a defamation claim” and that Herring
                failed to show “a probability of succeeding on its defamation
                claims.” Herring Networks, Inc. v. Maddow, 445 F. Supp.
Case 3:19-cv-01713-BAS-AHG Document 42 Filed 09/08/21 PageID.1067 Page 10 of 25




                             HERRING NETWORKS V. MADDOW                      9

                3d 1042, 1054 (S.D. Cal. 2020). In doing so, the district
                court declined to consider the declarations and exhibits
                submitted by Herring and denied Herring’s ex parte
                application to supplement the record. Id. at 1047–48. The
                district court reasoned that “when a court considers a motion
                to strike ‘based on alleged deficiencies in the plaintiff’s
                complaint, the motion must be treated in the same manner as
                a motion under [Federal Rule of Civil Procedure] 12(b)(6).’”
                Id. at 1047 (quoting Planned Parenthood Fed’n of Am., Inc.
                v. Ctr. for Med. Progress, 890 F.3d 828, 834 (9th Cir.
                2018)). The district court considered only the complaint,
                The Daily Beast article, and the relevant segment of The
                Rachel Maddow Show—the latter two being “referred to
                extensively in the complaint.” Id. at 1048.

                    Herring timely appealed. First, Herring argues that the
                district court erred in excluding its evidence. Herring
                contends that the district court’s reliance on Planned
                Parenthood “was misplaced and took a line from the
                decision out of context, ignoring the broader Erie [Railroad
                Company v Tompkins, 304 U.S. 64 (1938)] analysis
                governing application of [California’s] anti-SLAPP statute
                in federal courts.”       According to Herring, Planned
                Parenthood “only resolved whether a plaintiff was required
                to submit evidence” in its opposition to an anti-SLAPP
                motion that challenges the legal sufficiency of a complaint,
                not whether a plaintiff was “prohibited from submitting
                evidence in opposition to an anti-SLAPP motion.”
                Moreover, Herring argues, “[w]here a plaintiff submits
                evidence, as here, it does not conflict with [the Federal Rules
                of Civil Procedure] for a court to consider that evidence.”
                Herring then asserted that if such an evidentiary submission
                did conflict with Rule 12(b)(6), the resulting conflict is “a
                reason to rethink [our court’s] precedent like Planned
Case 3:19-cv-01713-BAS-AHG Document 42 Filed 09/08/21 PageID.1068 Page 11 of 25




                10           HERRING NETWORKS V. MADDOW

                Parenthood and find that the anti-SLAPP statute should not
                apply in federal court.”

                    Second, Herring argues that the district court erred in
                concluding that no reasonable viewer could have understood
                Maddow’s statement as fact. Herring contends that the
                statement is susceptible of being proved true or false; that
                the inclusion of “really literally” demonstrates the statement
                was not opinion; that Maddow’s use of The Daily Beast
                article made the statement appear as fact; and that the broad
                context of the statement indicated that the statement was not
                opinion. Moreover, Herring avers that even if Maddow’s
                statement was hyperbole, she “falsely implied an actual
                connection between OAN’s news content and Russia.”

                    In response, Maddow argues that the district court
                correctly rejected Herring’s proffered evidence because
                “anti-SLAPP motions brought as facial challenges pursuant
                to Rule 12(b)(6) are decided in the same manner as a typical
                motion to dismiss—on the pleadings.” Maddow further
                argues that the district court correctly granted the motion to
                strike because, pursuant to our precedent, the statement was
                an “opinion made on fully disclosed facts” and therefore,
                constituted constitutionally protected speech. Finally,
                Maddow contends that even if the court considers the
                statement factual, “it is nonactionable because it is
                substantially true.”

                               STANDARD OF REVIEW

                    We review an order granting a special motion to strike
                under California’s anti-SLAPP statute de novo. Maloney v.
                T3Media, Inc., 853 F.3d 1004, 1009 (9th Cir. 2017). We
                review a district court’s dismissal with prejudice and denial
                of leave to amend for abuse of discretion. Eminence Cap.,
                LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003).
Case 3:19-cv-01713-BAS-AHG Document 42 Filed 09/08/21 PageID.1069 Page 12 of 25




                              HERRING NETWORKS V. MADDOW                      11

                                         ANALYSIS

                                               A.

                     California’s anti-SLAPP statute allows a defendant to
                file a “special motion to strike” a plaintiff’s complaint, and
                involves a two-step inquiry.            Cal. Civ. Proc. Code
                § 425.16(b)(1). “To prevail on an anti-SLAPP motion, the
                moving defendant must make a prima facie showing that the
                plaintiff’s suit arises from an act in furtherance of the
                defendant’s constitutional right to free speech.” Makaeff v.
                Trump Univ., LLC, 715 F.3d 254, 261 (9th Cir. 2013). If the
                defendant satisfies this requirement, “[t]he burden then shifts
                to the plaintiff . . . to establish a reasonable probability that
                it will prevail on its claim in order for that claim to survive
                dismissal.” Id. The district court must grant the defendant’s
                motion and dismiss the complaint if the “plaintiff presents
                an insufficient legal basis for the claims” or “‘no reasonable
                jury’ could find for the plaintiff.” Metabolife Int’l, Inc. v.
                Wornick, 264 F.3d 832, 840 (9th Cir. 2001) (citation
                omitted). The purpose of the anti-SLAPP statute is “to allow
                for early dismissal of meritless [F]irst [A]mendment cases
                aimed at chilling expression through costly, time-consuming
                litigation.” Maloney, 853 F.3d at 1009 (citation omitted).
                To achieve this purpose, courts are directed to “construe[]”
                the anti-SLAPP statute “broadly.” Cal. Civ. Proc. Code
                § 425.16(a).

                                               B.

                    Before determining whether the district court properly
                granted Maddow’s anti-SLAPP motion, we must first
                address Herring’s argument that the district court should
                have considered five pieces of proffered evidence outside of
                the pleadings then before the court in determining whether
                to grant Maddow’s motion to strike. This evidence includes:
Case 3:19-cv-01713-BAS-AHG Document 42 Filed 09/08/21 PageID.1070 Page 13 of 25




                12           HERRING NETWORKS V. MADDOW

                (1) transcripts from some of Maddow’s other shows; (2) an
                article in The New York Times Magazine about Maddow and
                her show; (3) an anonymous online comment submitted to
                OAN; (4) a linguistic expert’s report; and (5) a statement
                made by Chris Matthews on an episode of HardBall.
                Herring avers that the district court’s consideration of such
                evidence—pursuant to the California anti-SLAPP statute—
                would not have conflicted with the Federal Rules of Civil
                Procedure.

                    “The degree to which [California’s] anti-SLAPP
                provisions are consistent with the Federal Rules of Civil
                Procedure has been hotly disputed.” Planned Parenthood,
                890 F.3d at 833. Although portions of the California anti-
                SLAPP statute are inapplicable in federal court, see
                Metabolife, 264 F.3d at 845–46, we have held that “there is
                no direct collision” between the special motion to strike
                subsection of the statute and the Federal Rules, see United
                States ex rel. Newsham v. Lockheed Missiles & Space Co.,
                190 F.3d 963, 972 (9th Cir. 1999) (internal quotation marks
                omitted). To avoid such a collision, “we [ ] review anti-
                SLAPP motions to strike under different standards
                depending on the motion’s basis.” Planned Parenthood,
                890 F.3d at 833. A defendant may move to strike “on purely
                legal arguments,” in which case we analyze the motion
                pursuant to Rules 8 and 12. Id. (citation omitted); see also
                Rogers v. Home Shopping Network, Inc., 57 F. Supp. 2d 973,
                982 (C.D. Cal. 1999) (“[T]he Court refers to a motion that
                only identifies legal defects on the face of the pleading,
                analogous to a Rule 12(b)(6) motion to dismiss.”). Or a
                defendant may assert “a factual challenge,” which invokes
                the same treatment as “a motion for summary judgment,”
                triggering discovery. Planned Parenthood, 890 F.3d at 833
                (citation omitted). This “interpretation eliminates conflicts
Case 3:19-cv-01713-BAS-AHG Document 42 Filed 09/08/21 PageID.1071 Page 14 of 25




                             HERRING NETWORKS V. MADDOW                     13

                between California’s anti-SLAPP law’s procedural
                provisions and the Federal Rules of Civil Procedure.” Id.

                    The parties do not dispute that Maddow’s motion to
                strike mounted a legal challenge to Herring’s complaint, not
                a factual challenge. Quoting Planned Parenthood, 890 F.3d
                at 834, even Herring’s briefing before the district court
                concedes that Maddow’s motion “must be treated in the
                same manner as a motion under Rule 12(b)(6).” The issue
                is whether Herring is permitted to submit evidence in
                defending against Maddow’s motion. Or, more precisely,
                whether the district court’s consideration of evidence in
                determining whether to grant a motion to strike would
                conflict with Rule 12(b)(6).

                    In Planned Parenthood, we held that the defendant’s
                anti-SLAPP motion challenged the legal deficiencies of the
                plaintiff’s pleadings, not the factual sufficiency of the
                claims. 890 F.3d at 834–35. Given that the proper analysis
                of the motion to strike was a Rule 12(b)(6) analysis, we
                rejected the defendant’s argument that the plaintiffs failed to
                meet “their burden of presenting evidence showing that their
                claims have minimal merit.” Id. at 834. We held that “if the
                defendants have urged only insufficiency of [the]
                pleadings,” then “there’s no requirement for a plaintiff to
                submit evidence to oppose contrary evidence that was never
                presented by defendants.” Id. (emphasis added).

                    The facts of Planned Parenthood are not identical to the
                facts of this case, but the applicable reasoning in Planned
                Parenthood squarely forecloses Herring’s argument.
                “Echoing the point” we made in prior cases, Planned
                Parenthood reiterated the division of anti-SLAPP motions to
                strike into two categories: motions that challenge the legal
                sufficiency of complaints and motions that challenge the
                factual sufficiency of complaints. Id. The former of these
Case 3:19-cv-01713-BAS-AHG Document 42 Filed 09/08/21 PageID.1072 Page 15 of 25




                14             HERRING NETWORKS V. MADDOW

                categories are analyzed pursuant to Rule 12; the latter are
                analyzed pursuant to Rule 56. Id. Just like the defendant in
                Planned Parenthood, Herring is attempting to blur these two
                categories by implanting the procedural requirements of
                Rule 56 into a Rule 12(b)(6) analysis. Herring, however,
                cannot convert Maddow’s motion to strike into a motion for
                summary judgment. See Ranch Realty, Inc. v. DC Ranch
                Realty, LLC, 614 F. Supp. 2d 983, 987–88 (D. Ariz. 2007).
                The defendant determines which motions she files, not the
                plaintiff. Given that the parties do not dispute that
                Maddow’s motion challenged the legal sufficiency of
                Herring’s complaint, we conclude that Herring’s reliance on
                evidence outside of its complaint in defending against the
                motion was improper and inconsistent with the Federal
                Rules. 1

                                                 C.

                    We now turn to the merits of the district court’s order
                granting Maddow’s anti-SLAPP motion. It is undisputed
                that Maddow’s challenged speech was an act in furtherance
                of her right to free speech. Therefore, the first step of the
                anti-SLAPP analysis is satisfied. The only remaining
                question is whether the district court erred in holding that
                Herring failed to demonstrate a reasonable probability of



                     1
                       Moreover, Herring’s argument is contrary to the California
                legislature’s reasons for enacting the anti-SLAPP statute. If we
                permitted plaintiffs to present evidence in defense of all anti-SLAPP
                motions, then every anti-SLAPP motion would necessarily become a
                motion for summary judgment. This would effectively negate the
                purpose of anti-SLAPP motions, which is to remedy the problem of
                SLAPP suits through “the prompt exposure, dismissal, and
                discouragement of [further] suits.” Newsham, 190 F.3d at 971.
Case 3:19-cv-01713-BAS-AHG Document 42 Filed 09/08/21 PageID.1073 Page 16 of 25




                             HERRING NETWORKS V. MADDOW                    15

                prevailing on its defamation claim. See Maloney, 853 F.3d
                at 1009–10.

                    Pursuant to California law, defamation “involves the
                intentional publication of a statement of fact which is false,
                unprivileged, and has a natural tendency to injure or which
                causes special damage.” Gilbert v. Sykes, 53 Cal. Rptr. 3d
                752, 764 (Ct. App. 2007) (quoting Ringler Assocs. Inc. v.
                Md. Cas. Co., 96 Cal. Rptr. 2d 136, 148 (Ct. App. 2000)).
                Because the challenged speech must be a statement of fact,
                the threshold question in every defamation suit is “whether
                a reasonable factfinder could conclude that the [contested]
                statement implies an assertion of objective fact.” Unelko
                Corp. v. Rooney, 912 F.2d 1049, 1053 (9th Cir. 1990)
                (alterations and internal quotation marks omitted). “If the
                answer is no, the claim is foreclosed by the First
                Amendment.” Gardner v. Martino, 563 F.3d 981, 987 (9th
                Cir. 2009). We apply a three-factor test in resolving this
                question: “(1) whether the general tenor of the entire work
                negates the impression that the defendant was asserting an
                objective fact, (2) whether the defendant used figurative or
                hyperbolic language that negates that impression, and
                (3) whether the statement in question is susceptible of being
                proved true or false.” Partington v. Bugliosi, 56 F.3d 1147,
                1153 (9th Cir. 1995). When applied here, this “totality of
                the circumstances” test demonstrates that the district court
                properly held that Herring could not meet its burden because
                “a reasonable factfinder could only conclude that the
                statement was one of opinion not fact.” Herring Networks,
                445 F. Supp. 3d at 1054; see also Knievel v. ESPN, 393 F.3d
                1068, 1074–75 (9th Cir. 2005).

                                              1.

                   “[T]he context of a statement may control whether words
                were understood in a defamatory sense.” Koch v. Goldway,
Case 3:19-cv-01713-BAS-AHG Document 42 Filed 09/08/21 PageID.1074 Page 17 of 25




                16           HERRING NETWORKS V. MADDOW

                817 F.2d 507, 509 (9th Cir. 1987). The broad context
                “includes ‘the general tenor of the entire work, the subject of
                the statements, the setting, and the format of the work.’”
                Knievel, 393 F.3d at 1077 (quoting Underwager v. Channel
                9 Austl., 69 F.3d 361, 366 (9th Cir. 1995)). “[W]hen the
                surrounding circumstances of a statement are those of a
                heated political debate, where certain remarks are
                necessarily understood as ridicule or vituperation, . . . the
                statement cannot reasonably be taken as anything but
                opinion.” Koch, 817 F.2d at 509.

                    We agree with the district court’s conclusion that the
                broad context of Maddow’s show makes it more likely that
                her audiences will “expect her to use subjective language
                that comports with her political opinions.” Herring
                Networks, 445 F. Supp. 3d at 1050. It seems Herring agrees
                with this conclusion as well: Herring’s complaint
                characterizes Maddow as “a liberal television host,” and
                MSNBC’s cable programming as “liberal politics.”
                Although MSNBC produces news, Maddow’s show in
                particular is more than just stating the news—Maddow “is
                invited and encouraged to share her opinions with her
                viewers.” Id. at 1049. In turn, Maddow’s audience
                anticipates her effort “to persuade others to [her] position[]
                by use of epithets, fiery rhetoric or hyperbole.” Info. Control
                Corp. v. Genesis One Comput. Corp., 611 F.2d 781, 784 (9th
                Cir. 1980) (citation omitted). Therefore, the medium
                through which the contested statement was made supports
                Maddow’s argument that a reasonable viewer would not
                conclude the statement implies an assertion of fact.

                   Focusing one level closer, the tenor of the segment in
                which Maddow made the contested statement also supports
                the conclusion that a reasonable viewer would have
                understood that Maddow was expressing her opinion. As the
Case 3:19-cv-01713-BAS-AHG Document 42 Filed 09/08/21 PageID.1075 Page 18 of 25




                             HERRING NETWORKS V. MADDOW                     17

                district court found, “Maddow’s tone could be described as
                surprise and glee at the unexpectedness of the story.”
                Herring Networks, 445 F. Supp. 3d at 1050. For example,
                Maddow opens the segment by calling The Daily Beast
                article “perhaps the single most perfectly formed story of the
                day, the single most like sparkly story of the entire day.” She
                identifies the news as one of “the giblets the news gods
                dropped off their plates for us to eat off the floor today.”
                After sharing a screenshot of the article and summarizing the
                news, Maddow laughs and asks her audience, “I mean,
                what?” Maddow concludes the piece, while shaking her
                head, “I mean, this is the kind of news we are supposed to
                take in stride these days. And we do our best.” Maddow’s
                gleeful astonishment with The Daily Beast’s breaking news
                is apparent throughout the entire segment. Thus, at no point
                would a reasonable viewer understand Maddow to be
                breaking new news. The story of a Kremlin staffer on
                OAN’s payroll is the only objective fact Maddow shares.

                    On appeal, Herring primarily relies on Unelko to argue
                that the broad context of the contested statement
                demonstrates that reasonable viewers would take the
                statement as factual. Its reliance is misplaced. In Unelko,
                the plaintiffs sued Andy Rooney, arguing that his assertion
                on 60 Minutes that the plaintiffs’ product “didn’t work” was
                a defamatory statement of fact. 912 F.2d at 1050. The
                segment in which the statement was made involved Rooney
                describing the “‘junk’ [that] he had received in the mail,”
                including “caps, and a lot of cups,” an expensive watch,
                pictures of himself, an orange peeler, and “an ashtray in the
                shape of a human lung.” Id. at 1051. Among the “junk” was
                the plaintiffs’ product: “something for the windshield of
                your car called Rain-X.” Id. In describing the product,
                Rooney notes that he “actually spent an hour one Saturday
                putting it on the windshield of [his] car.” Id. Rooney
Case 3:19-cv-01713-BAS-AHG Document 42 Filed 09/08/21 PageID.1076 Page 19 of 25




                18           HERRING NETWORKS V. MADDOW

                presumes that “[t]he fellow who makes this . . . [would] like
                a commercial or a testimonial . . . [but i]t didn’t work.” Id.
                We ultimately reversed the district court’s grant of Rooney’s
                motion for summary judgment. Id. at 1052. Although the
                tenor of the segment was “humorous and satirical,” we found
                that “[t]he humor in Rooney’s statement” was derived “from
                the fact that his report of the product’s effectiveness was the
                antithesis of what its inventor presumably desired.” Id. at
                1054. The statement, therefore, “receive[d] no protection
                based on the overall tenor of [the] segment.” Id.

                    The facts in this case are much different. Maddow’s
                astonishment and the segment’s tone of “surprise and glee”
                were derived from the news presented in The Daily Beast
                article—a story that Herring does not allege is defamatory.
                Herring Networks, 445 F. Supp. 3d at 1050. In Unelko, the
                segment is funny only if Rooney’s statement is an assertion
                of fact, 912 F.2d at 1054, whereas here, Maddow’s segment
                maintains a gleeful tenor not because of Maddow’s single
                line that OAN is “paid Russian propaganda,” but because of
                The Daily Beast’s breaking news. Given the broad contexts
                of the two statements, a reasonable viewer would understand
                Maddow’s statement as colorful commentary and Rooney’s
                statement as a factual assertion of Rain-X’s effectiveness.
                See id.; see also Partington, 56 F.3d at 1154.

                     The general context of Maddow’s statement, therefore,
                “negates the impression that [she] impl[ied] a false assertion
                of fact.” Partington, 56 F.3d at 1154. Maddow “fairly
                describe[d] the general events involved” in The Daily Beast
                article and “offer[ed her] personal perspective about some of
                its ambiguities.” Id. A reasonable viewer would be able to
                differentiate between Maddow’s commentary and the actual
                news she is reporting.
Case 3:19-cv-01713-BAS-AHG Document 42 Filed 09/08/21 PageID.1077 Page 20 of 25




                             HERRING NETWORKS V. MADDOW                   19

                                             2.

                    Next, we must “examine the ‘specific context and
                content of the statements, analyzing the extent of figurative
                or hyperbolic language used and the reasonable expectations
                of the audience in that particular situation.’” Knievel,
                393 F.3d at 1077 (quoting Underwager, 69 F.3d at 366).

                    Although Herring’s complaint and appellate briefs
                suggest that we should consider only the challenged six-
                word phrase, our precedent requires us to expand our focus
                to the surrounding sentences. See id. at 1074 (“Although the
                word ‘pimp’ may be reasonably capable of a defamatory
                meaning when read in isolation, . . . the term loses its
                meaning when considered in the context” of the publication
                (internal quotation marks omitted)). Accordingly, it may be
                helpful to reiterate the portion of Maddow’s segment at
                issue. Maddow’s dialogue includes a summary of The Daily
                Beast article, an exasperated and staged conversation about
                OAN’s reporting resembling “Russian propaganda,” the
                contested statement that “[OAN] really literally is paid
                Russian propaganda,” and then a repetition of the story that
                an “on air U.S. politics reporter is paid by the Russian
                government to produce propaganda for that government.”
                Because Maddow discloses all relevant facts and employs
                colorful, hyperbolic language, we conclude that the specific
                context of the statement does not render it an assertion of
                fact.

                    Statements are less likely to be expressions of fact
                where—as here—the speaker fully discloses all relevant
                facts. Our decision in Standing Committee on Discipline of
                the United States District Court for the Central District of
                California v. Yagman is instructive. See 55 F.3d 1430 (9th
                Cir. 1995). In that case, an attorney raised First Amendment
                objections to being disciplined for, among other things,
Case 3:19-cv-01713-BAS-AHG Document 42 Filed 09/08/21 PageID.1078 Page 21 of 25




                20           HERRING NETWORKS V. MADDOW

                conveying his belief that a particular judge was anti-Semitic.
                Id. at 1435, 1438. In determining whether the contested
                statement “could reasonably be understood as declaring or
                implying actual facts,” we noted that there are “two kinds of
                opinion statements: those based on assumed or expressly
                stated facts, and those based on implied, undisclosed facts.”
                Id. at 1438–39. An “opinion based on fully disclosed facts
                can be punished only if the stated facts are themselves false
                and demeaning.” Id. at 1439. This rule is quite logical:
                “When the facts underlying a statement of opinion are
                disclosed, readers will understand they are getting the
                author’s interpretation of the facts presented; they are
                therefore unlikely to construe the statement as insinuating
                the existence of additional, undisclosed facts.” Id. Applying
                this rule to the attorney’s contested statement in Yagman, we
                held that the “remark [wa]s protected by the First
                Amendment as an expression of opinion based on stated
                facts.” Id. at 1440.

                    Maddow’s contested statement also fits squarely into
                Yagman’s first category of opinions: “those based on
                assumed or expressly stated facts.” See id. at 1439.
                Maddow’s dialogue before and after the contested statement
                is solely a reiteration of the material in The Daily Beast
                article. At no point before the contested statement does
                Maddow “imply the existence of additional, undisclosed
                facts.” See id. at 1440. Instead, Maddow reports the
                undisputed facts and then transitions into providing
                “colorfully expressed” commentary. See Cochran v. NYP
                Holdings, Inc., 58 F. Supp. 2d 1113, 1124 (C.D. Cal. 1998).
                Maddow’s commentary reads: “I mean, what? I mean, it’s
                an easy thing to throw out, you know, like an epitaph in the
                Trump era, right? Hey, that looks like Russian propaganda.
                In this case, the most obsequiously pro-Trump right wing
                news outlet in America really literally is paid Russian
Case 3:19-cv-01713-BAS-AHG Document 42 Filed 09/08/21 PageID.1079 Page 22 of 25




                             HERRING NETWORKS V. MADDOW                    21

                propaganda.” Maddow then repeats the undisputed fact that
                OAN hired a Sputnik-employed writer. By “disclos[ing] the
                factual basis” of her statement, Maddow reveals that the
                contested statement was merely her own “interpretation of
                the facts presented.” See Yagman, 55 F.3d at 1439 (internal
                quotation marks omitted). The audience could “accept or
                reject [Maddow’s] opinion based on their own independent
                evaluation of the facts” specifically because the undisputed
                news story is readily distinguishable from Maddow’s
                commentary. See id.

                    Maddow’s use of hyperbolic rhetoric bolsters this
                conclusion. “[L]oose, figurative, or hyperbolic language . . .
                negate[s] the impression” that the contested statement is an
                assertion of fact. Milkovich v. Lorain J. Co., 497 U.S. 1, 21
                (1990); see also Underwager, 69 F.3d at 367 (holding
                “colorful, figurative rhetoric” nonactionable because
                “reasonable minds would not take [it] to be factual”);
                Unelko, 912 F.2d at 1054 (considering whether “an audience
                might anticipate rhetoric or hyperbole” because of the
                “flavor” of the speaker’s comments). In comparison to the
                undisputed facts that Maddow reports, the contested
                statement was particularly emphatic and unfounded:
                Maddow went from stating that OAN employs a Sputnik
                employee to stating that OAN reports Russian propaganda.
                A reasonable person would understand Maddow’s contested
                statement as an “obvious exaggeration,” Gardner, 563 F.3d
                at 989, that is, as Maddow explains, “sandwiched between
                precise factual recitations” of The Daily Beast article.

                                              3.

                    Lastly, we consider “whether the facts implied by
                [Maddow’s statement] are susceptible of being proved true
                or false.” Unelko, 912 F.2d at 1055. The district court held
                that when “taken in isolation,” the contested statement was
Case 3:19-cv-01713-BAS-AHG Document 42 Filed 09/08/21 PageID.1080 Page 23 of 25




                22           HERRING NETWORKS V. MADDOW

                “capable of verification” because “[e]ither OAN receives
                money from the Russian government or it does not.” On
                appeal, Maddow does not challenge this finding. Instead,
                her briefing leans on the general and specific contexts of the
                statement to support her argument that the statement is a
                nonactionable opinion. We agree with the district court’s
                determination.      Because the contested statement is
                susceptible of being proven true or false, the third factor
                leans in favor of a finding that Maddow’s audience could
                conclude that the statement implied an assertion of objective
                fact.

                                              4.

                    In sum, two of the factors outlined in Partington—the
                general context and the specific context of the contested
                statement—negate the impression that the statement is an
                assertion of objective fact. While the third factor tilts in the
                other direction, we conclude that Maddow’s contested
                statement fits within “the ‘rhetorical hyperbole’ [that] has
                traditionally added much to the discourse of our Nation.”
                Milkovich, 497 U.S. at 20. We therefore affirm the district
                court’s grant of Maddow’s anti-SLAPP motion.

                                              D.

                    A much closer question is whether the district court
                abused its discretion in dismissing Herring’s suit with
                prejudice. Federal Rule of Civil Procedure 15(a)(2) provides
                that the district court should “freely give leave when justice
                so requires.” We have previously “stated that ‘this policy is
                to be applied with extreme liberality.’” Owens v. Kaiser
                Found. Health Plan, Inc., 244 F.3d 708, 712 (9th Cir. 2001)
                (quoting Morongo Band of Mission Indians v. Rose,
                893 F.2d 1074, 1079 (9th Cir. 1990)). “In determining
                whether leave to amend is appropriate, the district court
Case 3:19-cv-01713-BAS-AHG Document 42 Filed 09/08/21 PageID.1081 Page 24 of 25




                             HERRING NETWORKS V. MADDOW                      23

                considers the presence of any of four factors: bad faith,
                undue delay, prejudice to the opposing party, and/or
                futility.” Id. (citation and internal quotation marks omitted).
                “A district court’s failure to consider the relevant factors and
                articulate why dismissal should be with prejudice instead of
                without prejudice may constitute an abuse of discretion.”
                Eminence Cap., 316 F.3d at 1052.

                    The district court concluded that there was “no set of
                facts that could support a claim for defamation based on
                Maddow’s statement” and dismissed the complaint with
                prejudice. Herring contends that the court’s conclusion was
                inconsistent with its refusal to consider Herring’s evidence:
                “For the District Court to find that Herring’s evidence would
                make no difference, the District Court needed to consider
                that evidence, which it did not.” In response, Maddow
                argues that the district court acted within its discretion by
                dismissing the complaint without leave to amend,
                specifically because Herring never asked for leave to amend.

                    We agree with Maddow. The district court did not abuse
                its discretion in dismissing the complaint without leave to
                amend because Herring never asked to amend, and if it had,
                amendment would have been futile. Moreover, contrary to
                Herring’s briefing, the district court’s rejection of Herring’s
                evidence, given the applicable Rule 12(b)(6) analysis, is not
                inconsistent with its conclusion that such evidence would not
                make a difference. Evidence can be both improperly
                proffered and unhelpful. See Planned Parenthood, 890 F.3d
                at 834; Partington, 56 F.3d at 1162. For example, here, the
                deficiency in Herring’s complaint would not have been
                overcome by incorporation of the rejected evidence.
                Herring’s evidence only tangentially relates to the general
                context of the contested statement and does not concern the
                specific context of the statement or the statement’s
Case 3:19-cv-01713-BAS-AHG Document 42 Filed 09/08/21 PageID.1082 Page 25 of 25




                24           HERRING NETWORKS V. MADDOW

                susceptibly of being proven true. Thus, despite our “policy
                that favors allowing parties to amend their pleadings,”
                Partington, 56 F.3d at 1162, the district court’s dismissal
                with prejudice was within its discretion. See id.; see also
                Gardner, 563 F.3d at 991–92.

                                     CONCLUSION

                    Maddow’s statement is well within the bounds of what
                qualifies as protected speech under the First Amendment.
                No reasonable viewer could conclude that Maddow implied
                an assertion of objective fact. The judgment of the district
                court is therefore affirmed.

                     AFFIRMED.
